Citation Nr: 1022249	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from January 1951 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's hearing loss first manifested itself many years 
after service; it is not attributable to his period of 
military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active 
military service; nor may his hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from January 1951 to 
November 1952.  He originally sought entitlement to service 
connection for unrelated issues in a claim raised in August 
2002.  The RO attempted to obtain the Veteran's service 
treatment records (STRs) from the National Personnel Records 
Center (NPRC).  However, the NPRC informed the RO that the 
Veteran's STRs were destroyed in the fire at the NPRC in 
March 2003.  The response indicated that if the Veteran was 
treated in service and could provide the necessary evidence, 
a search for such records may be possible.  

The RO wrote to the Veteran in April 2003.  In addition to 
informing him as to how he could substantiate his then 
pending claim, the letter explained that there had been a 
fire at the NPRC and that his records may have been damaged 
in the fire.  The letter further explained that his STRs had 
been requested but no intact medical records were found.  He 
was provided with a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, to allow him to furnish 
information on any treatment received in service so that a 
search of alternate sources could be made.  The Veteran did 
not respond to the letter.

His claim for service connection was denied in May 2003.  
There is no indication of an appeal in the claims folder.

The Veteran submitted his current claim in June 2007.  He did 
not identify when his hearing loss began.  He also did not 
indicate any sources of treatment at that time.  

The RO again contacted the NPRC to obtain any service records 
for the Veteran in July 2007.  

The RO wrote to the Veteran to provide him the notice 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
in July 2007.  The letter informed the Veteran that his 
records had been requested from the NPRC.

The Veteran submitted a response, with medical evidence, in 
July 2007.  He said he was drafted at some time in 1950.  He 
said he was exposed to the firing of artillery rounds 
overhead during basic training and that he fired a 75-
millimeter (mm) gun.  He said he had mortars set off next to 
him while going through obstacle courses.  The Veteran said 
he was stationed in Germany in 1951 and worked on vehicles at 
the overhaul base.  He noted an incident where an air 
compressor he was using malfunctioned and blew up next to 
him.  He said he was not seriously injured physically but had 
ringing and buzzing in his ears.  (The Board notes that the 
Veteran was denied service connection for tinnitus by way of 
a rating decision dated in July 2009.)  He said he did not 
know at the time he would experience hearing loss.  He said 
he believed that his exposure to noise in service had caused 
his hearing loss and it had gotten worse over the years.

The Veteran submitted records from A. C. Coffman, D.O. at 
Midwest Medical Specialists, P.A.  The Veteran had been 
referred for a consultation by his physician, J. Palazola, 
M.D.  The records included an audiogram, dated in April 2007.  
The report said the Veteran had a right mild sloping to 
severe high frequency sensorineural hearing loss in the right 
ear.  He also had a moderately severe sensorineural hearing 
loss in the left ear.  The audiogram noted that the Veteran 
had good word recognition.  

Dr. Coffman provided an analysis of the Veteran's hearing in 
June 2007.  He said the Veteran was seen in April 2007 for a 
complaint of left-sided hearing loss that had been a concern 
for approximately two years.  There was no prior history of 
trauma or surgery involving the left ear.  Dr. Coffman said 
that audiometric testing showed a severe middle to high 
frequency flat sensorineural hearing loss in the left ear.  
There was also a severe high frequency sensorineural hearing 
loss in the right ear.  He said that speech discrimination 
was significantly reduced in the left ear at 80 percent as 
compared to 96 percent for the right ear.  Tests were 
conducted that ruled out retrocochlear pathology.  Dr. 
Coffman's impression was of severe asymmetric sensorineural 
hearing loss involving the left, of uncertain etiology, but 
not related to retrocochlear pathology.  He recommended that 
the Veteran obtain a hearing aid for his left ear.

The NPRC responded to the RO's request for records with 
notice that the Veteran's records were fire-related and could 
not be reconstructed in September 2007.

Associated with the claims folder is a Report of Contact 
(ROC) documenting a conversation with the Veteran on November 
14, 2007.  The ROC noted that the Veteran was asked if he had 
any STRs and he responded that he did not.  The ROC recorded 
that the Veteran asked that his claim be rated based on the 
evidence in the claims folder.

The RO denied the Veteran's claim in November 2007.  The 
rating acknowledged the current evidence of a hearing loss 
but also noted that it was some 50 years after service and 
there was no opinion to link the hearing loss to service.  

The Veteran submitted his notice of disagreement (NOD) in 
January 2008.  He said that the loss of his STRs should not 
be held against him.  He also said that he had suffered from 
hearing loss for 50 plus years.  He said that he neglected to 
seek treatment but not because he did not have a hearing 
loss.

The NPRC advised the RO that no DD 214 or separation 
documents were available for the Veteran in August 2008.  The 
Veteran's dates of service were confirmed.  

The Veteran submitted a NA Form 13075, Questionnaire About 
Military Service, in June 2008.  He listed his locations of 
assignments and dates.  He did not provide his unit 
information.  The RO used the information to request any 
records pertaining to treatment for hearing loss.  The NPRC 
responded in October 2008.  The RO was advised that the 
Veteran's complete organization needed to be listed and a 90-
day period identified to allow for a search.

The RO wrote to the Veteran in February 2009.  The letter 
advised the Veteran that there was a fire at the NPRC in July 
1973 and, if his records were at the NPRC at that time, they 
may have been destroyed in the fire.  He was given a NA 13055 
to complete, as with the RO's letter of April 2003.  This 
form asked for specific information on the Veteran's unit and 
dates of treatment.  

No response was received from the Veteran.  The RO issued a 
statement of the case (SOC) that continued the denial of his 
claim in March 2009.

The Veteran also submitted a NA Form 13055 that was received 
at the RO in March 2009.  He did not provide the needed 
information.  He listed the illness involved as hearing loss 
and treatment dates from 1951 to 2009.  He said he could not 
provide specific information.  

The Veteran also submitted a separate claim for service 
connection for tinnitus in March 2009.  

The RO prepared a memorandum for the record in May 2009.  The 
memorandum documented the efforts made to locate the 
Veteran's STRs and the negative results.  The RO wrote to the 
Veteran that same month.  Although the letter referenced his 
claim for tinnitus, the Veteran was informed that the RO had 
attempted to obtain his STRs and personnel records and had 
been unsuccessful.  The Veteran was advised that his claim 
would be decided in 10 days unless he was able to submit 
copies of his STRs.

The Veteran's claim for service connection for tinnitus was 
denied in July 2009.  The rating decision noted the absence 
of his STRs and that they were destroyed in the fire in the 
NPRC.  

The Board remanded the case for additional development in 
October 2009.  The agency of original jurisdiction (AOJ) was 
to ask the Veteran to provide, or authorize VA to obtain the 
records from Dr. Palazola.  The Veteran was to be afforded a 
VA examination.  

The AOJ wrote to the Veteran in November 2009.  He was asked 
to submit the records for Dr. Palazola or to sign a VA Form 
21-4142, Authorization for Release of Information, to permit 
the AOJ to obtain the records.   The Veteran did not respond 
to the letter.

The Veteran was afforded a VA audiology examination in April 
2010.  The examiner noted that he had reviewed the claims 
folder.  The examiner noted a military history of noise 
exposure as a wheeled vehicle mechanic who overhauled trucks.  
The Veteran had post-service occupational noise exposure as a 
meat cutter.  He denied any recreational noise exposure.  

The results of audiometric testing were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
50
55
LEFT
35
45
55
60
60

The Veteran had a speech discrimination score of 80 percent 
for the right ear and 78 percent for the left ear.  The 
examiner stated that it was less likely than not that the 
Veteran's hearing loss was due to his military service.  The 
examiner noted that the Veteran's STRs were destroyed in the 
fire at the NPRC.  He said the Veteran's military occupation 
specialty (MOS) may have exposed him to some degree of high 
risk noise but how often and to what degree was speculation 
at best.  The examiner said there was no evidence of combat 
service.  He noted that the Veteran filed a claim for 
benefits in June 1996 but did not include hearing loss.  He 
said the Veteran had a significant history of civilian 
occupational noise as a cutter in a butcher shop.  He said 
that, based on the data provided, the Veteran's hearing loss 
was more likely a reflection of a longstanding condition 
whose severity had progressed over time from exposure to 
civilian occupational noise, as well as the effects of aging.  

The AOJ confirmed the denial of the Veteran's claim in April 
2010.  The Veteran submitted a statement in May 2010.  He 
said that he disagreed with the determination that he had 
significant noise exposure from his civilian occupation.  He 
said he used knives in his job, not machines that would 
expose him to noise.  He said his noise exposure would be 
minimal especially compared to his military noise exposure.  
He said they refurbished vehicles for reuse or resale and he 
was exposed to acoustic trauma from the equipment in the 
machine shop.  

The Veteran also indicated that he had no further information 
to submit.  



II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, including organic disease of the nervous 
system such as sensorineural hearing loss, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's STRs are missing and presumed destroyed in the 
fire at the NPRC.  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the STRs.  Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  VA is also under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  The Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9  Vet. App. 46 (1996).  

As noted, the Veteran served on active duty from January 1951 
to November 1952.  His military service did not include any 
service in Korea.  By his own statements, his assignment in 
Germany was as a mechanic where he worked repairing vehicles.  

The Veteran has alleged exposure to acoustic trauma from his 
basic training experiences where artillery rounds were fired 
overhead, he fired 75-mm guns, and mortars were fired as he 
did obstacle courses.  He later said his noise exposure came 
from machines in the mechanic shop where he worked.  

The Veteran submitted a claim for service connection for 
several issues in August 2002.  He did not include hearing 
loss at that time.  His claim in 1996 was for nonservice-
connected disability pension benefits.

The medical evidence of record shows that the Veteran sought 
a private audiology evaluation in April 2007.  He reported 
that he had concerns of a left-sided hearing loss for two 
years at that time.  He was evaluated and found to have a 
bilateral hearing loss, with the left ear being worse.  The 
medical report did not contain any reference to noise 
exposure in service, although it would appear that such an 
exposure would be relevant to the evaluation.  There was also 
no mention of post-service noise exposure.  The Veteran's 
physician said that there was a severe asymmetric 
sensorineural hearing loss in the left ear.  He also said the 
hearing loss was of unknown etiology in June 2007 and 
recommended that the Veteran get a hearing aid for the left 
ear.  The Veteran submitted his current claim that same 
month.

The Board notes that lay evidence in the form of statements 
or testimony of the Veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also 
the absence of contemporaneous treatment records is not 
dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. 
Cir. 2006).  

In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay 
evidence can be sufficient to establish diagnosis of a 
condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  In particular, the Federal Circuit stated that:

We have consistently held that "[l]ay 
evidence can be competent and sufficient 
to establish a diagnosis of a condition 
when (1) a layperson is competent to 
identify the medical condition, (2) the 
layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports 
a later diagnosis by a medical 
professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran has stated his lay opinion as to 
why he believes he has hearing loss that is related to 
service - his noise exposure during service.  He has also 
said that he has had hearing loss since service, he just did 
not seek treatment for many years.  The evidence of record 
does establish a current hearing loss disability for VA 
purposes.  However, the VA examiner, after weighing the 
evidence of record concluded that the Veteran's hearing loss 
is not related to service.  He noted the Veteran's noise 
exposure, both in service and after.  The examiner also noted 
that the Veteran did not claim a hearing loss disability with 
any earlier claim.  The examiner concluded that the Veteran's 
hearing loss was not related to his military service but was 
likely due to post-service occupational noise exposure and 
aging.  His opinion, as a medical professional, is afforded 
greater weight in this particular case because of his 
expertise and the explanation he provided.  

The Veteran is competent to provide evidence of his symptoms 
during and since military service.  The evidence in this case 
shows that it is likely the Veteran had noise exposure in 
service, at least due to activities required of his MOS, and 
even conceding the gunfire exposure during basic training.  
He also had noise exposure for many years as a result of his 
post-service job.  Although the Veteran has said he had a 
hearing loss in service and since, the Board finds that these 
statements are lacking credibility in light of the other 
evidence of record.  The absence of complaint for so many 
years is telling, especially given that the Veteran had filed 
an earlier claim for VA benefits, identifying the problems he 
believed to be attributable to military service, but not 
mentioning hearing loss.  The VA medical examiner's opinion 
is consequently more persuasive.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.)  

The only evidence in favor of the Veteran's claim is his lay 
statements, which as noted above are not persuasive evidence 
in this case.  The VA medical examiner has provided a full 
review of the records and a reasoned opinion that is against 
the claim of service connection.  The Veteran's private 
audiology evaluation said that his hearing loss was of 
uncertain etiology.  The Veteran was afforded an opportunity 
to submit additional private evidence in regard to his 
hearing loss but did not.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
His claim for service connection for hearing loss is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2009)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in June 2007.  The RO wrote 
to him in July 2007.  The Veteran was advised of the evidence 
required to substantiate his claim for service connection.  
He was further advised of the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The RO informed the Veteran on the types of evidence 
he could submit that would support his claim for service 
connection.  He was asked to submit any medical evidence that 
he had.  The letter informed the Veteran of the evidence of 
record.  The letter included the notice elements required by 
Dingess for how VA determines disability ratings and 
effective dates.

The Veteran responded to the letter in July 2007.  He 
provided evidence as to his noise exposure in service as well 
as his private audiology evaluation.  He reported that he had 
no additional evidence or information to submit.  

The ROC of November 2007 alerted the Veteran that his 
military records were not available.  He asked that his claim 
be adjudicated based on the record.

The Board notes that the Veteran was made aware of his 
missing military records during the development of his 
earlier claim from August 2002, in addition to notice 
provided during the course of his current claim.

The RO denied his claim for service connection in November 
2007.  He submitted his NOD in January 2008.  The RO issued 
the Veteran a SOC in March 2009.  The Veteran perfected his 
appeal that same month.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish service connection for his claimed hearing loss as 
evidenced by his statements as he claimed noise exposure in 
service as the source of his hearing loss and his submission 
of private medical evidence.  Thus, the Board is satisfied 
that the duty to notify requirements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  As 
noted, his STRs and military personnel records are not 
available and presumed destroyed in the fire at the NPRC.  
The RO made multiple attempts to secure the records, 
beginning in 2003 and with the current claim but was not 
successful.  The Veteran was contacted and asked to provide 
information on his claimed treatment in service to include 
his unit and the dates of treatment; however, he provided 
only a generalized statement that could not be used to 
conduct any further search.  

The Board remanded his claim for additional development to 
include obtaining private treatment records that would relate 
to his complaints of hearing loss.  The Veteran did not 
respond to a request to provide the records or authorize VA 
to obtain them on his behalf.  He was afforded a VA 
examination in April 2010.  He elected to not have a hearing 
in his case.  He identified no other information or evidence 
that would support his claim.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), also held in Barr that "once the 
Secretary undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr, 21 Vet. App. at 311.  An opinion 
is considered adequate when it is based on consideration of 
the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that 
the Board's evaluation of the claimed disability will be a 
fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (stating that a medical opinion "must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions").

The examination in this case clearly meets the above 
requirements.  The examiner provided a detailed history of 
the Veteran's service, and his noise exposure in service and 
after.  He provided the several factors he considered in 
reaching his conclusion and opinion.  The examination was 
adequate and provided the Board with sufficient detail to 
make a fully informed decision.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.


ORDER

Entitlement to service connection for hearing loss is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


